Order entered March 7, 2013




                                                In The
                                   Court of Appeals
                            Fifth District of Texas at Dallas
                                        No. 05-13-00051-CV

                         WINSTON ACQUISITION CORP, Appellant

                                                  V.

                       BLUE VALLEY APARTMENTS, INC., Appellee

                       On Appeal from the 116th Judicial District Court
                                    Dallas County, Texas
                            Trial Court Cause No. DC-11-01373

                                              ORDER
        The Court has before it the District Clerk’s March 4, 2013 request for an extension of

time in which to file the clerk’s record. The Court GRANTS the request and ORDERS the

District Clerk to file the clerk’s record within thirty days of the date of this order.


                                                         /s/    ELIZABETH LANG-MIERS
                                                                JUSTICE